DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 and 11/23/2020 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings were received on 5/13/2020.  These drawings are acceptable.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  “ceramics” should be - -ceramic - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13,17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1,17 and 20 recite the limitation “diamond –like” which is unclear if the coating is made of diamond material or something similar to diamond material.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14,15,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogle et al. (US 4444066).  Herein after “Ogle”.
Regarding claim 14, Ogle disclose a rotary valve (18), comprising: 
a stator member (88) with a planar stator face, the stator member having a plurality of stator channels (90a-f) for conducting a fluid; and 
a rotor member (74) with a planar rotor face facing and in contact with the stator face, the rotor member having at least one rotor channel (80,82,84), 
wherein: 
the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the rotor channel interconnects two of the stator channels, such that the stator channels are in fluid communication with each other; 


Regarding claim 15, Ogle disclose the electrically conducting particles comprise carbon (graphite is made of carbon, see attached Wikipedia document) and/or carbon fibers.

	Regarding claim 18, Ogle discloses the electrically conducting particles are configured to prevent a static charge from building up on the stator member and the rotor member (since the particles are graphite which are known to conduct electricity).  
 	Regarding  claim 19, Ogle discloses the other one of the stator member and the rotor member is electrically grounded (inherently the other member is attached to the valve 18 which is connected to table 10 and therefore considered as being electrically grounded since the entire device would be grounded).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8-11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US 4444066) in view of Tower (US 8876081).  Herein after “Ogle”.
Regarding claim 1, Ogle disclose a rotary valve (18), comprising: 
a stator member (88) with a planar stator face, the stator member having a plurality of stator channels (90a-f) for conducting a fluid; and 
a rotor member (74) with a planar rotor face facing and in contact with the stator face, the rotor member having at least one rotor channel (80,82,84), 

the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the rotor channel interconnects two of the stator channels, such that the stator channels are in fluid communication with each other; 
one of the stator member and the rotor member is made of ceramics material (stator 88 is made of ceramic, aluminum oxide, col.7,lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”); and the other one of the stator member and the rotor member is made of a polymer material (rotor 74 is made of a polymer material, col. 7, lns. 54-58).
Ogle has disclosed all of the features of the claimed invention although is silent to having the ceramic material is coated with a diamond-like carbon (DLC).
Tower teaches the ceramic material is coated with a diamond-like carbon (DLC) (col.4, lns. 44- col.5, lns. 20).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a diamond like carbon as taught by Tower onto the device of Ogle to have the ceramic material is coated with a diamond-like carbon (DLC), in order to provide a stronger, longer lasting fluid tight seal at the rotor-stator interface (Tower, col.5, lns. 14-20).

Regarding claim 3, Ogle disclose the ceramics material comprises aluminum oxide (Al2O3) (stator 88 is made of ceramic, aluminum oxide, col.7, lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”).

Regarding claim 5, Ogle disclose the particles comprise carbon (graphite is made of carbon).
Regarding claim 8, Ogle disclose either the stator member and the rotor member is made one-piece from the ceramics material or both and the rotor member (stator 88 is made of ceramic and is shown as one-piece, see Fig. 4,5,7) and when combined with Tower is coated with DLC.
Regarding claim 9, Ogle disclose the other one of the stator member and the rotor member is made one-piece of the polymer material (rotor 74 is made of a polymer material, col. 7, lns. 54-58, see one-piece configuration Figures 4,6,7).
Regarding claim 10, Ogle disclose the rotor channel is a groove (at 82) in the rotor face.
Regarding claim 11, Ogle disclose the stator channels (90a-f) are axially extending with respect to an axis (see Fig. 7, the axis being the vertical centerline axis, inherent not shown) of rotation of the rotor member.
Regarding claim 13, Ogle disclose a housing part (41,100), in which the rotor assembly is rotatably mounted; a spring (124) arranged in the housing part between the coupling element and a shoulder (at 102) of the housing part for pressing the rotor member against the stator member; and a bearing element (118) arranged between the spring and the coupling element.
Regarding claim 17, Ogle disclose the ceramics material comprises aluminum oxide (Al2O3) (stator 88 is made of ceramic, aluminum oxide, col.7, lns. 64-67; col.8, 

 	Regarding claim 20, Ogle when combined with Tower, disclose the stator member is made of the ceramics material and at least the planar stator face of the stator member is coated with a diamond-like carbon; or the rotor member is made of the ceramics material and at least the planar rotor face of the rotor member is coated with a diamond-like carbon.


Claim(s) 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US 3752167) in view of Tower (US 8876081).
Regarding claim 1, Makabe disclose a rotary valve (see Fig. 1), comprising: 
a stator member (1) with a planar stator face, the stator member having a plurality of stator channels (2-4) for conducting a fluid; and 
a rotor member (5) with a planar rotor face facing and in contact with the stator face, the rotor member having at least one rotor channel (33a,b,34), 
wherein: the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the rotor channel interconnects two of the stator channels, such that the stator channels are in fluid communication; one of the stator member and the rotor member is made of ceramics material (“ceramic”, col.4,lns. 23-44); and the other one of the stator member and the rotor member is made of a polymer material (fluorocarbon polymer material, col.4,lns. 23-44).

Tower teaches the ceramic material is coated with a diamond-like carbon (DLC) (col.4, lns. 44- col.5, lns. 20).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a diamond like carbon as taught by Tower onto the device of Ogle to have the ceramic material is coated with a diamond-like carbon (DLC), in order to provide a stronger, longer lasting fluid tight seal at the rotor-stator interface (Tower, col.5, lns. 14-20).
Regarding claim 2, Makabe disclose the polymer material is a fluorocarbon (col.4,lns. 23-44) and ethylene tetrafluorethylene (ETFE).
Regarding claim 3, Makabe disclose the ceramics material comprises aluminum oxide (Al2O3) (as evidenced by Ogle, stator 88 is made of ceramic, aluminum oxide, col.7,lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”).
Regarding claim 4, Makabe disclose the polymer material is mixed with particles (particles are glass fibers, col.4,lns. 23-44).
Regarding claim 5, Makabe disclose the particles are at least one of made of glass and made of carbon (glass is known to have Soda which has Carbon (Na2Co3, see attached document Corning Museum), col.4,lns. 23-44).
Regarding claim 8, Makabe disclose either the stator member and the rotor member, or both the stator member and the rotor member is made one-piece from the ceramics material (Makabe, stator 1 is made of ceramic and is shown as one-piece, see 
Regarding claim 9, Makabe disclose the other one of the stator member and the rotor member is made one-piece of the polymer material (rotor 5 is made of a polymer material, col.4,lns. 23-44, see one-piece configuration Figure 1).
Regarding claim 10, Makabe disclose the rotor channel is a groove (connecting 33a to 33b) in the rotor face.
Regarding claim 11, Makabe disclose the stator channels (2-4) are axially extending with respect to an axis (see Fig. 1, the axis being the horizontal centerline axis, inherent not shown through the centerline of 25) of rotation of the rotor member.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle’066 and Tower ‘081 in view of ITO (JPH 09286916 A) as supplied by applicant.
Regarding claim 2, Ogle and Tower have disclosed all of the features of the claimed invention although is silent to having that the polymer material is ethylene tetrafluoroethylene (ETFE).
Ito teaches the use of ethylene tetrafluoroethylene (ETFE) (para.0043) used in a disk valve.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of ethylene tetrafluoroethylene (ETFE) as taught by Ito for the material of Ogle in the combined 
Regarding claim 6, Ogle has disclosed all of the features of the claimed invention although is silent to having the particles have a diameter of less than 50 µm.
Ito teaches the use of PTFE powder used having particle size less than 70 µm particularly 1-50 µm (para.0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of PTFE powder as taught by Ito for the glass fiber material of Ogle to have the particles with a diameter of less than 50 µm, in order to the compounded resin composition good melt viscosity because, it is an excellent additive to improve the moldability (para.0050) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 7, Ito discloses the particles have a volume content between 10% and 30% (para.0048, values within the ratio of 1-30 fall within 10-30%) with respect to the polymer material.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 and Tower ‘081 in view of ITO (JPH 09286916 A) as supplied by applicant.
Regarding claim 2, Makabe and Tower have disclosed all of the features of the claimed invention although is silent to having that the polymer material is ethylene tetrafluoroethylene (ETFE).
Ito teaches the use of ethylene tetrafluoroethylene (ETFE) (para.0043) used in a disk valve.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of ethylene tetrafluoroethylene (ETFE) as taught by Ito for the material of Makabe in the combined device of Makabe and Tower to have the polymer material is ethylene tetrafluoroethylene (ETFE), in order to have a material which can resist the proper temperature for the application it is used in (Ito, para.0043, about 347 degrees C) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, Makabe has disclosed all of the features of the claimed invention although is silent to having the particles have a diameter of less than 50 µm.
Ito teaches the use of PTFE powder used having particle size less than 70 µm particularly 1-50 µm (para.0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a material of PTFE powder as 
Regarding claim 7, Ito discloses the particles have a volume content between 10% and 30% (para.0048, values within the ratio of 1-30 fall within 10-30%) with respect to the polymer material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makabe 167 and Tower ‘081 in view of Tower (US 88760781).
Regarding claim 12, Makabe and Tower disclose all of the features of the claimed invention although is silent to having a balancing member is arranged between the coupling element and the rotor member.
Tower discloses a balancing member (44,Fig. 5) is arranged between the coupling element (35) and the rotor member (25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a balancing member as taught by Tower into the device of Makabe to have a balancing member is arranged between the coupling element and the rotor member, in order to compress the seats the rotor face more flush and parallel against stator face (Tower, col.7, lns. 7-33).
.

 Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US 4444066) in view of Nakamura et al. (US 5435348).  Herein after “Ogle”.
 	Regarding claim 16, Ogle disclose all of the features of the claimed invention although is silent to having the carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material.  
Nakamura teaches the use of carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material (col.2, lns. 45-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ carbon particles and/or carbon fibers have a volume content of between 10% and 30%  as taught by Nakamura into the device of Ogle  to have the carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material, in order to reinforce creep resistance whose surface roughness never increases while in use (Nakamura, col. 2, lns. 35-43) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

					
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1,2,3,4,5,7-13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5,8,10-14,16-18 and 20 of copending Application No. 16411937 in view of Tower (US 8876081). 
Application ‘937 discloses all of the features of the claimed invention in claim 1, although is silent to having the ceramic material is coated with a diamond-like carbon (DLC).
Tower teaches the ceramic material is coated with a diamond-like carbon (DLC) (col.4, lns. 44- col.5, lns. 20).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a diamond like carbon as taught by Tower onto the device of Application ‘937 to have the ceramic material is coated with a diamond-like carbon (DLC), in order to provide a stronger, longer lasting fluid tight seal at the rotor-stator interface (Tower, col.5, lns. 14-20).
 This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schick discloses a similar rotary valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/
 Primary Examiner, Art Unit 3753